 



Exhibit 10.3
EXECUTION COPY
CONSENT AGREEMENT
     This Consent Agreement (“Agreement”) is dated as of March 22, 2006, and is
made by and between Bally Total Fitness Holding Corporation, a Delaware
corporation (“Bally” or the “Company”), and the Person listed on the signature
page attached hereto (the “Holder”). Certain capitalized terms used herein and
not otherwise defined have the meanings set forth in Article VI hereof.
     WHEREAS, the Holder is the beneficial owner of $10,500,000 in aggregate
principal amount of 9 7/8% Senior Subordinated Notes due 2007 of the Company
(the “Notes”) issued pursuant to the Indenture, dated as of December 16, 1998,
between the Company and U.S. Bank National Association, as trustee (as amended
and supplemented, the “Indenture”);
     WHEREAS, the Company desires to seek waivers (the “Waivers”) through the
Waiver Expiration Dates (as defined below) of any Default or Event of Default
(as such terms are defined in the Indenture) arising from the failure to timely
comply with the covenants set forth in Sections 7.4 and 10.17 of the Indenture
with respect to the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2005 and the Company’s Quarterly Reports on Form 10-Q for the
fiscal periods ended March 31 and June 30, 2006 (the “Waived Matters”), which
require Bally to file with the SEC, and furnish to the Trustee and holders of
Notes, the reports required to be filed by the Company pursuant to the Exchange
Act;
     WHEREAS, the Company will be undertaking a solicitation of consents (the
“Consent Solicitation”) with respect to the Notes to obtain the Waivers; and
     WHEREAS, the Holder has agreed with the Company to give its consent to the
Waivers in the Consent Solicitation, subject to the conditions set forth below.
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and intending to be
legally bound hereby, Bally and the Holder hereby agree as follows:
ARTICLE I
AGREEMENT TO GIVE CONSENT TO WAIVERS AND RELATED MATTERS
     Section 1.1 (a) Acknowledgement. The Holder acknowledges that Bally may
fail to timely file with the SEC, and may fail to timely furnish to holders of
Notes and the Trustee certain of the reports and notices required by
Sections 7.4 and 10.17 of the Indenture and applicable provisions of the
Exchange Act.
     (b) Agreement to Give Consent. In accordance with Section 1.2 below, the
Holder hereby agrees to give its consent to the Waivers in the Consent
Solicitation. The Waivers will provide that any Default or Event of Default
arising from a failure to comply with the covenants set forth in Sections 7.4
and 10.17 of the Indenture, which require Bally to file with the SEC, and
furnish to the Trustee and holders of Notes, the reports required to be filed
pursuant to the Exchange Act, will be waived through the Waiver Expiration
Dates. The Waivers will also provide that any Notice of Default in respect of
the Waived Matters delivered by the Holder or the Trustee prior to the earlier
of the termination of this Agreement and effectiveness of the

 



--------------------------------------------------------------------------------



 



Supplemental Indenture (as defined below) shall automatically be rescinded and
withdrawn and shall no longer be effective. In addition, the Waivers will
provide that any Default by Bally as a result of its failure to provide notice
to the Trustee of a Default with respect to the Waived Matters under
Section 10.18(b) of the Indenture will be waived through the Waiver Expiration
Dates. The “Waiver Expiration Dates” will be: (i) 5:00 pm, New York City time,
on July 10, 2006, with respect to the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2005 and the Company’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2006; and (ii) 5:00 pm, New York City
time, on September 11, 2006 (as may be extended by 30 days), with respect to the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2006. By
giving its consent to the Waivers in the Consent Solicitation, the Holder will
authorize the Trustee to enter into a Supplemental Indenture in form and
substance satisfactory to the Trustee for purposes of implementing the Waivers
(the “Supplemental Indenture”).
     Section 1.2 Further Action by Holder. As soon as practicable after
commencement of the Consent Solicitation, the Holder shall instruct the DTC
Participant(s) that act as custodian(s) for the Notes it beneficially owns to
execute and deliver a letter of consent form, which will accompany the consent
solicitation materials, and shall instruct such DTC Participant(s) to take all
such further action as may be necessary to effect the consent of the Holder in
the Consent Solicitation on behalf of such Holder. In addition, the Holder
shall, at the written request of Bally, at any time and from time to time
following the execution of this Agreement, execute and deliver to Bally all such
further instruments and take all such further action as may be reasonably
necessary or appropriate in order to confirm or carry out its obligations under
this Agreement and the transactions contemplated hereby.
     Section 1.3 Delivery of Consent to Waivers; Consent Payment. When (i) Bally
receives sufficient consents so that it has received consents from a majority in
aggregate principal amount of Notes outstanding under the Indenture and (ii) the
other conditions set forth in the consent solicitation materials (which are
identified in, and limited to, those contained in Article V hereof) are
satisfied, Bally will enter into the Supplemental Indenture with the Trustee as
soon as practicable thereafter; provided, that the continued effectiveness of
the Supplemental Indenture will be contingent upon payment of the Consent Fee on
the terms set forth in the Consent Solicitation. In consideration of the Waivers
and subject to Article V hereof, Bally will offer to pay or deliver (directly or
through an agent) and shall pay or deliver (directly or through an agent) to all
beneficial owners participating in the Consent Solicitation, including the
Holder, at their election: (i) $10.00; or (ii) 4.4444 shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), in each case per
$1,000 in principal amount of Notes (the “Consent Fee”). In addition, if Bally
does not comply with the covenants set forth in Sections 7.4 and 10.17 of the
Indenture with respect to the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2006 by September 11, 2006, Bally will have the option to
extend the Waiver Expiration Date with respect to such Quarterly Report to
October 11, 2006 for an additional payment of: (i) $3.33; or (ii) 1.4815 shares
of Common Stock, in each case per $1,000 in principal amount of Notes (the
“Additional Fee”). Only beneficial owners that certify to the Company that they
are “Accredited Investors” as that term is defined in Rule 501 under the
Securities Act will be offered the ability to elect to receive shares of Common
Stock offered in the Consent Solicitation. In connection with its consent
delivered pursuant to the Consent

2



--------------------------------------------------------------------------------



 



Solicitation, the Holder will elect to receive shares of Common Stock in respect
of the Notes it beneficially owns.
     Section 1.4 Restricted Securities. The Holder understands that the shares
of Common Stock to be issued to it pursuant to this Agreement (the “Shares”)
will be issued only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Shares have not been
registered under the Securities Act or any other applicable securities law, that
the Shares will be “restricted securities” within the meaning of Rule 144 under
the Securities Act and that (A) prior to the expiration of the holding period
applicable to sales of restricted securities pursuant to Rule 144 under the
Securities Act, the Shares may be offered, resold, pledged or otherwise
transferred only in accordance with any applicable securities laws of any state
of the United States or any other applicable jurisdiction (i) (a) in a
transaction meeting the requirements of Rule 144 under the Securities Act,
(b) outside the U.S. to a foreign purchaser in a transaction meeting the
requirements of Regulation S, or (c) pursuant to a transaction that is otherwise
exempt from the registration requirements of the Securities Act and state
securities laws, (ii) to Bally or (iii) pursuant to an effective registration
statement under the Securities Act and (B) the Holder will notify any subsequent
purchaser from it of the resale restrictions set forth in (A) above, if then
applicable. The Holder agrees that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ACQUIRED IN A TRANSACTION
THAT WAS NOT REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION THEREFROM TO THE
REGISTRATION REQUIREMENTS OF SUCH ACT OR LAWS.”
     Section 1.5 Voting Agreement. Upon satisfaction of the conditions precedent
set forth in Article V hereof, the Holder further agrees for a period from the
date hereof through December 31, 2006 that at any meeting (whether annual or
special and whether or not an adjourned or postponed meeting) of the holders of
capital stock of the Company, however called, or in connection with any written
consent of the holders of capital stock of the Company solicited by the Board of
Directors, the Holder will appear at the meeting or otherwise cause the Shares
to be counted as present at such meeting for purposes of establishing a quorum
and vote or consent (or cause to be voted or consented) the Shares (i) in favor
of any proposed strategic transaction (including a merger or consolidation of
the Company with another entity or the sale of substantially all of the
Company’s assets) approved by the Board of Directors (a “Board-Approved
Transaction”) and (ii) against any merger, consolidation, combination, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by the Company or any other acquisition proposal (other than
a Board-Approved Transaction); provided, that the Holder holds the Shares on the
record date for such meeting or as of the date of

3



--------------------------------------------------------------------------------



 



such written consent; provided, further, that this Section 1.5 will not apply to
(x) the extent any Person has formally initiated (whether by tender offer, proxy
solicitation or other filing that has been or will be mailed directly to holders
of the Company’s Common Stock) a bona fide potential strategic transaction that
is fully financed or reasonably capable of being financed and not a
Board-Approved Transaction and such transaction would, if consummated, result in
a transaction more favorable to the holders of the Company’s Common Stock from a
financial point of view than the Board-Approved Transaction and (y) any shares
of Common Stock which are owned, directly or indirectly, by the Holder or any of
its affiliates other than the Shares issued pursuant to this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF BALLY
     The Company represents and warrants to the Holder as follows:
     Section 2.1 Organization and Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all requisite corporate power and
authority (i) to own, lease and operate its properties, to carry on its business
as now being conducted and (ii) to execute, deliver and perform its obligations
under this Agreement, including entering into the Supplemental Indenture, and
the other agreements to be executed by the Company in connection herewith and to
consummate the transactions contemplated hereby and thereby. The Company and its
Subsidiaries are duly qualified to do business and are in good standing in all
jurisdictions wherein such qualification is necessary and where failure so to
qualify would have a material adverse effect on their business, properties,
operations, condition (financial or other), results of operations or prospects
of the Company and its Subsidiaries, taken as a whole. The Company has no equity
investment in any person other than its Subsidiaries.
     Section 2.2 Issuance of the Shares. The Shares will be duly authorized and
when issued in accordance with the terms hereof will be validly issued, fully
paid and nonassessable. There are no preemptive or similar rights of any
stockholder of the Company or any other person to acquire the Shares.
     Section 2.3 Consent Agreement and Other Transaction Documents. This
Agreement and the other agreements and instruments contemplated hereby have been
duly and validly authorized by the Company, this Agreement has been, and each of
the other agreements contemplated by this Agreement will be, duly executed and
delivered by the Company and this Agreement is, and each of the other agreements
contemplated by this Agreement will be, a valid and binding obligation of the
Company enforceable in accordance with its terms, subject as to enforceability
to general principles of equity and to bankruptcy, insolvency, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally.
     Section 2.4 Non-Contravention. The execution and delivery by the Company of
this Agreement and the other agreements and transactions contemplated hereby to
which the Company is a party, do not and will not, with or without the giving of
notice or the lapse of time, or both (i) result in any violation of any terms of
the charter documents of the Company; (ii) conflict with or result in a breach
by the Company or any of the terms or provisions of, or

4



--------------------------------------------------------------------------------



 



constitute a default under, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company is a party or by which the Company
or any of its properties or assets is bound or affected (other than provisions
of the Credit Agreement that may prohibit the Waivers and similar waivers under
the Senior Note Indenture and the related consent payments) or (iii) violate or
contravene any applicable law, rule or regulation or any applicable decree,
judgment or order of any court or Governmental Body having jurisdiction over the
Company or any of its properties or assets.
     Section 2.5 Certain Securities Law Matters. Assuming the accuracy of the
representations and warranties of the Holder set forth in Article III hereof,
the Shares may be issued to the Holder pursuant to this Agreement without
registration under the Securities Act by reason of Section 4(2) thereof and
similar provisions under applicable state securities laws.
     Section 2.6 Capitalization. The authorized capital stock of the Company is
(a) 60,200,000 shares of Common Stock and (b) 10,000,000 shares of preferred
stock, par value $.01 per share (the “Preferred Stock”). All of the outstanding
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and nonassessable, have no preemptive rights and, to
its knowledge, have been issued in accordance with applicable securities laws.
As of March 17, 2006, there were: (a) 38,529,964 shares of Common Stock
outstanding; and (b) there were no shares of Preferred Stock outstanding. As of
March 17, 2006, without giving effect to the Company’s stockholder rights plan
pursuant to which each outstanding share of Common Stock is accompanied by the
right to purchase one one-thousandth (1/1000th) of a share of Series B Junior
Participating Preferred Stock (the “Rights Plan”), the Company had outstanding
options, warrants and similar rights entitling the holders to purchase or
acquire 4,829,792 shares of Common Stock and 54,500 shares of Common Stock
reserved for future grants under the Company’s equity incentive plans. Other
than as set forth in the preceding sentence and with respect to the Rights Plan,
the Company does not have outstanding any securities (or obligation to issue any
such securities) convertible into, exchangeable for or otherwise entitling the
holders thereof to acquire shares of Common Stock. The Company has duly reserved
from its authorized and unissued shares of Common Stock the full number of
shares required for (a) all options, warrants, convertible securities and other
rights to acquire shares of Common Stock which are outstanding and (b) all
shares of Common Stock and options and other rights to acquire shares of Common
Stock which may be issued or granted under the stock option and similar plans
which have been adopted by the Company or any of its Subsidiaries.
     Section 2.7 Rights Agreement and DGCL 203.
          (a) Subject to the accuracy of Section 3.4(b), the execution, delivery
and performance of this Agreement by the Company and the Holder does not in any
way trigger, or raise any rights or obligations under, that certain stockholder
rights plan adopted by the Board of Directors of the Company on October 18, 2005
and evidenced by that certain Rights Agreement, dated as of October 18, 2005,
between the Company and LaSalle Bank National Association, as rights agent (the
“Rights Agreement”), including without limitation by reason of the fact that
other Persons may be entering into consent agreements with the Company similar
to this Agreement. The Board of Directors of the Company has approved this
Agreement and determined that the Holder and its affiliates shall not be or be
deemed to be the beneficial owner

5



--------------------------------------------------------------------------------



 



(within the meaning of Section 1.3 of the Rights Agreement) of any of the shares
of Common Stock issued by the Company to any other Person pursuant to a consent
agreement that is similar to this Agreement and the transactions contemplated
hereby.
          (b) Subject to the accuracy of Section 3.4(b), this Agreement and the
transactions contemplated hereby will not result in the Holder or any of its
affiliates becoming an Interested Stockholder (as such term is defined in
Section 203 of the Delaware General Corporation Law (the “DGCL”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE HOLDER
     The Holder represents and warrants to the Company as follows:
     Section 3.1 Organization and Standing of the Holder. The Holder is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of its incorporation or formation and has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and to enter into and, as applicable, perform its obligations
hereunder.
     Section 3.2 Consent Agreement and Other Transaction Documents. This
Agreement and each other agreement contemplated hereby to which the Holder is a
party have been duly and validly authorized on behalf of the Holder. This
Agreement has been, and each of the other agreements contemplated by this
Agreement will be, duly executed and delivered by the Holder and assuming due
authorization, execution and delivery by the Company, this Agreement is, and
each of the other agreements contemplated by this Agreement will be, a valid and
binding obligation of the Holder enforceable in accordance with their terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.
     Section 3.3 Non-Contravention. The execution and delivery by the Holder of
this Agreement and the transactions contemplated hereby to which the Holder is a
party, do not and will not, with or without the giving of notice or the lapse of
time, or both (i) result in any violation of any terms of the organizational
documents of the Holder; (ii) conflict with or result in a breach by the Holder
or any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Holder is a party or by which the Holder or any of its properties or assets is
bound or affected or (iii) violate or contravene any applicable law, rule or
regulation or any applicable decree, judgment or order of any court or
Governmental Body having jurisdiction over the Holder or any of its properties
or assets.
     Section 3.4 Ownership.
          (a) The Holder is the beneficial owner of the aggregate principal
amount of Notes as set forth under Holder’s name on the signature page hereto.
There are no outstanding agreements, arrangements or understandings under which
such Holder or its nominee may be obligated to Transfer any of the Notes.

6



--------------------------------------------------------------------------------



 



          (b) Without giving effect to the transactions contemplated by this
Agreement, as of the date hereof the Holder is the beneficial owner (as defined
in Rules 13d-3 and 13d-5 of the Exchange Act) of 5,555,555 shares of Common
Stock.
     Section 3.5 Investor Representations. The Holder is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in shares representing an investment decision like
that involved in the acquisition of the Shares, including investments in
securities issued by the Company. The Holder is acquiring the Shares in the
ordinary course of its business and for its own account for investment (as
defined for purposes of the Hart-Scott-Rodino Antitrust Improvement Act of 1976
and the regulations thereunder) only, and has no present intention of
distributing any of the Shares nor any arrangement or understanding with any
other persons regarding the distribution of such Shares within the meaning of
Section 2(11) of the Securities Act. The Holder is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act. The Holder understands that the Shares are being issued to it in reliance
on specific exemptions from the registration requirements of United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Holder’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Holder set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Holder to acquire the shares of Common Stock.
     Section 3.6 Information Provided. The Holder has been afforded the
opportunity to ask questions of the Company and has received satisfactory
answers to any such inquiries; and the Holder understands that its investment in
the Shares involves a high degree of risk and that no Governmental Body has
passed on or made any recommendation or endorsement of the Shares.
     Section 3.7 Terms of Consent. The terms of this Agreement were the result
of negotiations between the Holder, the Company, and representatives of the
Company and the Holder and the Holder was given the opportunity to review and
comment upon the proposed terms of this Agreement.
ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS OF THE PARTIES
     Section 4.1 Further Action by Bally. Bally shall, at the written request of
the Holder, at any time and from time to time following the execution of this
Agreement, execute and deliver to the Holder all such further instruments and
take all such further action as may be reasonably necessary or appropriate in
order to confirm or carry out its obligations under this Agreement and the
transactions contemplated hereby.
     Section 4.2 Publicity. Neither the Company nor the Holder shall, nor shall
they permit their respective Agents to, issue or cause the publication of any
press release or make any other public statement, filing or announcement with
respect to this Agreement and the transactions contemplated hereby without the
prior approval of the other party; provided, however, that both the Company and
the Holder shall be entitled, without the prior approval of the Holder, to make
any press release or other public disclosure with respect to such transactions
as is required by

7



--------------------------------------------------------------------------------



 



applicable law or the NYSE. The Company and the Holder shall cooperate in
issuing press releases or otherwise making public statements with respect to
this Agreement and the transactions contemplated hereby, which cooperation shall
include first consulting the other party hereto concerning the requirement for,
and timing and content of, such public announcement.
     Section 4.3 Registration of Shares. (a) Promptly after the execution of
this Agreement, the Company will enter into a registration rights agreement for
the benefit of the holders that will be issued shares of Common Stock in
exchange for the Waivers (the “Eligible Holders”), in the form attached hereto
as Exhibit A.
     (b) All expenses incident to the Company’s performance of or compliance
with its obligations under the registration rights agreement will be borne by
the Company, including, without limitation, the reimbursement of the Eligible
Holders for the reasonable expenses of one legal counsel incurred relating to
the registration of the Shares and the Additional Shares as set forth above.
     Section 4.4 Approval Right. Without the prior approval of each Holder,
Bally will not: increase the consideration payable to the holders of the Senior
Notes for similar waivers under the Senior Notes Indenture with respect to
Bally’s failure to comply with its reporting obligations thereunder in excess of
the Consent Fee and the Additional Fee.
ARTICLE V
CONDITIONS PRECEDENT TO EFFECTIVENESS
     The effectiveness of: (i) the Waivers provided by the Holder pursuant to
the Consent Solicitation and the obligation of the Company to pay the Consent
Fee and the Additional Fee pursuant to the Consent Solicitation; and (ii) the
provisions set forth in Section 1.5 hereof, will be subject to the following
conditions to be set forth in the consent solicitation materials:
     Section 5.1 Consents. Bally having received: (i) requisite consents having
been received (and not revoked) from holders of its Senior Notes in order to
effect proposed waivers under the Senior Note Indenture similar to the Waivers;
(ii) requisite consents from the necessary lenders under the Credit Agreement in
order to effect proposed waivers under the Credit Agreement similar to the
Waivers; and (iii) consents relating to the Waivers and the similar waivers
under the Senior Note Indenture and the related consent payments having been
received from the necessary lenders under the Credit Agreement.
     Section 5.2 No Violations. In the reasonable judgment of the Company, there
shall not be any law or regulation, any injunction or action or other proceeding
(pending or threatened) that (in the case of any action or proceeding if
adversely determined) would make unlawful, invalid or enjoin the implementation
of the Waivers or payment of the Consent Fee or the Additional Fee or that would
question the legality or the validity thereof.

8



--------------------------------------------------------------------------------



 



ARTICLE VI
DEFINITIONS
     Section 6.1 Definitions. As used in this Agreement, in addition to the
terms defined elsewhere, the following terms shall have the meanings set forth
below, unless the context otherwise requires:
     “Agent” shall mean, with respect to any Person, any officer, director,
employee, stockholder, controlling person (within the meaning of the Securities
Act), affiliate or authorized agent of such Person.
     “Credit Agreement” shall mean the Credit Agreement, dated as of
November 18, 1997 (as amended and restated as of October 14, 2004 and as further
amended and supplemented from time to time), among Bally Total Fitness Holding
Corporation, as Borrower, the Several Banks and Other Financial Institutions
Parties Thereto, JPMorgan Chase Bank, as Agent, Deutsche Bank Securities Inc.,
as Syndication Agent, LaSalle Bank National Association, as Documentation Agent,
and JPMorgan Securities Inc., as Sole Lead Arranger and Sole Bookrunner.
     “DTC” shall mean The Depository Trust Company, a limited purpose trust
company.
     “DTC Participant” shall mean a participating organization in DTC.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Governmental Body” shall mean any government or political subdivision
thereof, whether federal, state, local or foreign, or any agency or
instrumentality of any such government or political subdivision thereof, or any
federal or state court or arbitrator.
     “Holder” shall have the definition set forth in the first paragraph of this
Agreement and all of its successors and assigns.
     “Person” means any individual, corporation, partnership, joint venture,
trust, estate, limited liability company, unincorporated organization or
governmental agency.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Senior Note Indenture” means the Indenture, dated as of July 2, 2003 (as
supplemented on July 22, 2003, December 7, 2004 and September 2, 2005), by and
among Bally Total Fitness Holding Corporation, as Issuer, the Guarantors party
thereto and U.S. Bank National Association, as Trustee.
     “Senior Notes” means the 10 1/2% Senior Notes due 2011 of Bally Total
Fitness Holding Corporation.
     “Trustee” shall mean U.S. Bank National Association.

9



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     Section 7.1 Costs, Expenses and Taxes. Each party shall bear its own costs
and expenses in connection with the preparation, execution and delivery of this
Agreement and the issuance of the Shares and payment of the cash consideration;
provided, however, that the Company will pay for the reasonable fees and
expenses of counsel to the Holder in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any actions
requested by the Company pursuant to Section 1.2. The Company shall pay any and
all stamp and other taxes payable or determined to be payable in connection with
the execution and delivery of this Agreement and the delivery of consent for the
cash and Shares.
     Section 7.2 Survival of Representations. The representations, warranties,
covenants and agreements of the Holder and the Company contained in this
Agreement shall survive the execution of the Supplemental Indenture.
     Section 7.3 Prior Agreements. This Agreement and the other agreements
contemplated hereby constitute the entire agreement between the parties
concerning the subject matter hereof and supersedes any prior representations,
understandings or agreements. There are no representations, warranties,
agreements, conditions or covenants, of any nature whatsoever (whether express
or implied, written or oral) between the parties hereto with respect to such
subject matter except as expressly set forth herein and in the other agreements
contemplated hereby.
     Section 7.4 Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision or the validity and enforceability of this Agreement in any
other jurisdiction.
     Section 7.5 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CHOICE OF LAW RULES.
     Section 7.6 Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of, or
affect the interpretation of, this Agreement.
     Section 7.7 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile transmission of this Agreement bearing
a signature on behalf of a party hereto shall be legal and binding on such
party.
     Section 7.8 Assignment; Binding Effect. The Holder shall not convey, assign
or otherwise transfer any of its rights or obligations under this Agreement
without the express written consent of Bally, and Bally shall not convey, assign
or otherwise transfer any of its rights and obligations under this Agreement
without the express written consent of the Holder. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement will limit or
otherwise

10



--------------------------------------------------------------------------------



 



restrict the ability of the Holder to transfer its Notes, but the agreement of
the Holder to give its consent to the Waivers will bind every subsequent holder
of the Notes.
     Section 7.9 Waiver; Remedies. No delay on the part of any Holder or Bally
in exercising any right, power or privilege under this Agreement shall operate
as a wavier thereof, nor shall any waiver on the part of any Holder or Bally of
any right, power or privilege under this Agreement operate as a waiver of any
other right, power or privilege of such party under this Agreement, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege under this Agreement.
     Section 7.10 Amendment. This Agreement may be modified or amended only by
written agreement of all of the parties to this Agreement.
     Section 7.11 Termination. This Agreement shall automatically terminate
without any action by the parties hereto if the Supplemental Indenture
implementing the Waivers has not been executed and become effective by 6:00 pm
Eastern Daylight Time on May 15, 2006.
     Section 7.12 Liability. The obligations hereunder of each of the entities
on the signature pages hereto that comprise the Holder shall be several, and not
joint, and each such entity shall only be obligated with respect to its pro rata
portion of any such obligation based on its percentage ownership of the
aggregate principal amount of Notes reflected on the signature pages hereto.
[Remainder of page intentionally left blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
officers, as of the date first above written.

                  BALLY TOTAL FITNESS HOLDING CORPORATION
 
           
 
  By:   /s/ Marc D. Bassewitz    
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PARDUS EUROPEAN SPECIAL OPPORTUNITIES MASTER FUND L.P.
 
           
 
  By:       Pardus Capital Management L.P., its investment manager
 
           
 
  By:      Pardus Capital Management LLC, its general partner
 
           
 
  By:   /s/ Karim Samii    
 
           
 
      Name: Karim Samii    
 
      Title: Sole Member    
 
           

Date: March 22, 2006

 